DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Absence of Properly Executed Oath or Declaration
The ‘Informational Notice to Applicant’, mailed on 07 August 2018, stated the following:
A properly executed inventor’s oath or declaration has not been received for the following inventor(s):
Tibor A. Rauch
Attila Balog
Timea Oscko

As of the mailing of this ‘Election/Restriction’, a properly executed oath or declaration for the above indicated inventors has not been received.  Appropriate correction will be required no later than the expiration of the time period set in the “Notice of Allowability” to avoid abandonment. See 37 C.F.R. 1.53(f).

Objection to Specification
Reference to Color Drawings
The specification is objected to because the ‘Brief Description of Figures’ makes reference to colors representing certain aspects that are not found in Figures 1, 2C, and 2D (see Paragraphs [010]-[011]).  No color drawings are present and no Petition for Color Drawings is found in the prosecution history of the instant application.  In order to overcome this objection Applicant may amend the specification to remove references to colors.  Alternatively, should Applicant desire the presence of color drawings the following is required: 1) the submission of ‘Petition for Color Drawings under 35 C.F.R. 1.84’ for the acceptance of color drawings; and 2) amending the specification to include the following language as the first paragraph of the brief description of the drawings:
“The patent or application filed contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the office upon request and payment of the necessary fee.”

Accordingly, appropriate correction is required. 

Election/Restrictions
Species Election I – Type of Inflammatory Disorder
	This application contains claims directed to patentably distinct species, wherein the instant claims require distinctly different types of inflammatory disorders.
Applicant should elect a specific type of inflammatory disorder (e.g., rheumatoid arthritis, systemic lupus erythematosus, etc.).
The ‘Type of Inflammatory Disorder’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. 806.01 & M.P.E.P. 808.01).  The ‘Type of Inflammatory Disorder’ encompasses different inflammatory disorders based upon modes of action.  In addition, these species are not obvious variants of each other based on the current record.
	Accordingly, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Type of Inflammatory Disorder’ species where at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Anti-Inflammatory Drug
	This application contains claims directed to patentably distinct species, wherein claims are directed to distinctly different anti-inflammatory drugs.
Applicant should elect a specific anti-inflammatory drug (e.g., methotrexate, azathioprine, chloroquine, naltrexone, etc.).
The ‘Anti-Inflammatory Drug’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Anti-Inflammatory Drug’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘Type of Inflammatory Disorder’ (Species Election I); (ii) an election of an ‘Anti-Inflammatory Drug’ (Species Election II); and (iii) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall 
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636